Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant's amendments filed on 24th March 2022. Claims 1-25 were pending. Claims 7 and 22 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-25 remain pending and under consideration. 

Response to Arguments/Remarks
35 USC 112(f) -
Applicant’s remarks with respect to the 35 USC 112(f) interpretation of claims 11 and 14-16 have been noted including the additional examples in the specification at [0059]-[0076] and [0092]-[0102] and Figures 3 & 4.
35 USC 112(b) -
Applicant’s amendment to claim 7 has clarified the previously noted informality. Accordingly, the rejection of dependent claim 7 under 35 USC 112(b) has been withdrawn.
35 USC 103 -
Applicant's arguments, see remarks pages 10-11, filed 24 March 2022, with respect to the rejection of claims 1-25 under 35 USC 103 have been fully considered but they are not persuasive. In particular, on page 10 of the remarks, Applicant argues the two counters of Kim are not determining respective counts based on the same operations performed on the same memory array of the same memory device. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the counts of the operations are all of the same array and device) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitations, as presently claimed, only require that a comparison is made of two counter values for refresh operations that take place on a memory device. Under a broadest reasonable interpretation, the counts, operations, and array are not required to be the “same” as argued by Applicant.
As further explained in the rejection below, Applicant’s “same” memory device having a “same” memory array is disclosed by Kim in Fig. 3B as comprising blocks ME_11, ME_12, ME_21, and ME_22, the blocks comprising the array, the array comprising the device. Applicant’s “same” operations is disclosed by all the operations to blocks ME_11, ME_12, ME_21, and ME_22 and which result in triggering bit reference states which are counted by the counters for comparison.  
Accordingly, the cited prior art discloses the limitations, as presently claimed. Examiner suggests amending the claims to clarify the counters are counting values of the same refresh operations over the same portions of the memory array which occur only a single instance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a comparator configured to determine, a transmitter configured to transmit, a comparator configured to determine, and a receiver configured to receive, as recited in claims 11, 14, 15 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to disclose the corresponding structure for the 35 USC 112(f) limitations: Figs. 3-5, paragraphs [0028], [0029], [0059], [0060], [0093] and [0139]. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 10, 11, 12, 14-16, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn).
Regarding claim 1, Kim discloses a method, comprising: 2determining, at a first counter, a first count based at least in part on 3operations performed on a memory array of a memory device (See Kim, Fig. 3B disclosing first counter 375 and memory blocks ME_11 and ME_12 and [0066], [0067] disclosing memory blocks ME_11 and ME_12 includes a counter to count the number of data bits of a reference state for the associated memory block, where the memory array comprises blocks ME_11, ME_12, ME_21, ME_22, and the memory device comprises the memory array); 4
determining, at a second counter, a second count based at least in part on the 5operations performed on the memory array of the memory device (See Kim, Fig. 3b, disclosing second counter 385 and memory blocks ME_21 and ME_22 and [0066], [0067] disclosing memory blocks ME_21 and ME_22 includes a counter to count the number of data bits of a reference state for the associated memory block); 6
comparing, at the memory device, the first count to the second count (See Kim, Fig. 3b and Col. 10 lines 39-43, disclosing comparator 385 comparing Count_1 and Count_2 values from first and second counter ); 7
determining, based at least in part on the comparing, that the first count based 8at least in part on the operations and the second count based at least in part on the 9operations are different (See Kim, [0068], disclosing comparator 385 compares the signal from first counter 375 and second counter 385 to determine if an error exists); and 10
transmitting an indication to a host device based at least in part on determining 11that the first count and the second count are different (See Kim, [0076], disclosing the error signal is transferred to the CPU 450).  
Kim does not disclose the operations are refresh operations.
However, Sohn discloses the operations are refresh operations (See Sohn, [0042] disclosing a refresh counter configured to count addresses refreshed in response to a refresh command).
Kim and Sohn are analogous art as they both directed to improving memory system operations. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim with the refresh operations of Sohn as it would allow for redundantly tracking the number of refreshes performed and determining possible defects with refresh operations (See Sohn, [0045] and [0047], disclosing multiple refresh commands for a memory bank and cancellation of a current refresh command if the counter values differ by 1 or more to avoid refresh conflict).
1Regarding claim 2, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Kim further discloses: 2modifying an operational state of the memory device based at least in part on 3determining that the first count based at least in part on the refresh operations and the second 4count based at least in part on the refresh operations are different (See Kim, [0076], disclosing whether to perform a BIOS routing call in response to the error signal).  1
Regarding claim 4, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Kim further discloses: 2determining that a difference between the first count and the second count 3satisfies a threshold (See Kim, [0067] disclosing even or odd, or a threshold of divisibility by 2), wherein transmitting the indication to the host device is based at least in 4part on determining that the difference between the first count and the second count satisfies 5the threshold (See Kim, [0068] where if the count is even or odd determines whether there is an error, and notifying the CPU in the event of an error).  
1Regarding claim 5, Kim in view of Sohn disclose the method of claim 1 as described hereinabove. Kim further discloses wherein comparing the first count to the 2second count comprises: 3comparing the first count to the second count according to a periodic duration (See Kim, [0067] & [0068] disclosing comparing the first counter and the second counter is over a period of writing the same data to the memory and indicating an error after comparing the first and second count signals from the counter).  
1Regarding claim 6, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Kim further discloses 2receiving a signal from the host device, wherein comparing the first count to the second count is initiated based at least in part on receiving the signal from the host device (See Kim, Fig. 3B and [0066] & [0070], disclosing test system 360 having test signal generator 395 and performing the counter parallel bit test on receiving test signal TEST).  
1 Regarding claim 10, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Sohn further discloses: 2performing the refresh operations at the memory device on volatile memory 3cells of the memory array (See Sohn, [0007], disclosing performing DRAM refresh operations). 
Regarding claim 11, Kim discloses an apparatus, comprising: 2a memory array (See Kim, Fig. 3B disclosing memory blocks ME_21 and ME_22); 3
a first counter configured to increment a first count based at least in part on 4operations performed on the memory array (See Kim, Fig. 3B disclosing first counter 375 and memory blocks ME_11 and ME_12 and [0066], [0067] disclosing memory blocks ME_11 and ME_12 includes a counter to count the number of data bits of a reference state for the associated memory block); 5
a second counter configured to increment a second count based at least in part 6on the operations performed on the memory array (See Kim, Fig. 3b and disclosing second counter 385 and memory blocks ME_21 and ME_22 and [0066], [0067] disclosing memory blocks ME_21 and ME_22 includes a counter to count the number of data bits of a reference state for the associated memory block); 7
a comparator configured to determine a difference between the first count and 8the second count (See Kim, Fig. 3b, and [0068], disclosing comparator 385 compares the signal from first counter 375 and second counter 385 to determine if an error exists), and   9
a transmitter configured to transmit an indication based at least in part on the 10difference between the first count and the second count (See Kim, [0076], disclosing the error signal is transferred to the CPU 450, or in other words, some means of transmitting the error to the CPU). 
Kim does not disclose the operations are refresh operations.
However, Sohn discloses the operations are refresh operations (See Sohn, [0042] disclosing a refresh counter configured to count addresses refreshed in response to a refresh command).
Kim and Sohn are analogous art as they both directed to improving memory system operations. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim with the refresh operations of Sohn as it would allow for redundantly tracking the number of refreshes performed and determining possible defects with refresh operations (See Sohn, [0045] and [0047], disclosing multiple refresh commands for a memory bank and cancellation of a current refresh command if the counter values differ by 1 or more to avoid refresh conflict)
1Regarding claim 12, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim further discloses 2a state controller configured to modify an operational state of the apparatus 3based at least in part on the difference between the first count and the second count (See Kim, [0076], disclosing whether to perform a BIOS routing call in response to the error signal).  
Regarding claim 14, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim further discloses wherein: 2the comparator is configured to determine that the difference between the first 3count and the second count satisfies a threshold (See Kim, [0067] disclosing even or odd, or a threshold of divisibility by 2); and 4the transmitter is configured to transmit the indication based at least in part on 5the difference between the first count and the second count satisfying the threshold (See Kim, [0067] & [0068] where if the counts are even or odd determines whether there is an error, and notifying the CPU in the event of an error).  
1Regarding claim 15, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim further discloses wherein the comparator is configured to: 2initiate determining the difference between the first count and the second 3count according to periodic duration (See Kim, [0067] and [0068], disclosing comparing the first counter and the second counter is over a period of writing the same data to the memory and indicating an error after comparing the first and second count signals from the counter).  
1Regarding claim 16, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim further discloses: 2a receiver configured to receive a signal from a host device, wherein the 3comparator is configured to determine the difference between the first count and the second 4count based at least in part on receiving the signal from the host device (See Kim, Fig. 3B and [0066], disclosing test system 360 having test signal generator 395 and [0070] disclosing performing the counter parallel bit test on receiving test signal TEST).  
Regarding claim 21, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim further discloses wherein the memory array comprises a plurality of volatile memory cells (See Kim, [0005], disclosing the disclosure pertains to DRAM devices).  
1Regarding claim 22, Kim discloses a method, comprising: 2transmitting, to a memory device, commands for performing 3operations on a memory array of the memory device (See Kim, Fig. 3B disclosing memory blocks ME_11 and ME_12 and [0066] disclosing test system 360 having test signal generator 395 and [0070], disclosing performing the counter parallel bit test on the memory system in response to receiving test signal TEST);
4receiving, at a host device, an indication from the memory device that a first 5count of the  operations of a first counter of the memory device and a second count of the operations of a second 6counter of the memory device are different (See Kim, [0068], disclosing comparator 385 compares the signal from first counter 375 and second counter 385 to determine if an error exists and [0076], disclosing the error signal is transferred to the CPU 450, where the operations are the combined set of test signal operations resulting in the count value of the first counter and test signal operations resulting in the count value of the second counter); and 7
determining, at the host device, an operating state of the memory device based 8at least in part on receiving the indication (See Kim, [0076], disclosing the error signal is transferred to the CPU 450 and deciding whether to perform a BIOS routing call in response to the received error signal, or in other words, operate normally or an error response mode).  
Kim does not disclose the operations are refresh operations.
However, Sohn discloses the operations are refresh operations (See Sohn, [0042] disclosing a refresh counter configured to count addresses refreshed in response to a refresh command).
Kim and Sohn are analogous art as they both directed to improving memory system operations. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim with the refresh operations of Sohn as it would allow for redundantly tracking the number of refreshes performed and determining possible defects with refresh operations (See Sohn, [0045] and [0047], disclosing multiple refresh commands for a memory bank and cancellation of a current refresh command if the counter values differ by 1 or more to avoid refresh conflict).
Regarding claim 24, Kim in view of Sohn disclosed the method of claim 22 as described hereinabove. Kim further discloses: 2determining that a duration associated with the operating state of the memory 3device satisfies a threshold (See Kim, [0067] & [0068] disclosing a duration threshold of whether the counter test has been completed); 4
determining an error state of the memory device based at least in part on 5determining that the duration associated with the operating state of the memory device 6satisfies the threshold (See Kim, [0067] & [0068] disclosing if the test has been completed, an error determination is made based on the test completion); and 7
transmitting an error indication based at least in part on the error state of the 8memory device (See Kim, [0076], disclosing the error signal is transferred to the CPU 450 if there is an error).  
1Regarding claim 25, Kim in view of Sohn disclosed the method of claim 22 as described hereinabove. Kim further discloses, further comprising: 2transmitting a second indication to the memory device (See Kim, [0070], disclosing sending a TEST signal, and where the process repeats resulting in a second test signal, or indication), 
wherein receiving the 3indication from the memory device is based at least in part on transmitting the second indication (See Kim, [0068] & [0076], disclosing the comparator compares the signal of the first and second counters and determines whether an error exists, where in the event the test process repeats for a second test after encountering a first error, the first test has completed and notifies the host, based on the test repeating).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Minamimoto et al (US2016/0034211 A1, hereinafter Minamimoto).
Regarding claim 3, Kim in view of Sohn disclosed the method of claim 2 as described hereinabove. Neither Kim nor Sohn dislcose wherein the indication is configured to indicate 2to the host device that the memory device has modified the operational state to a safe state. 
1However, Minamimoto discloses wherein the indication is configured to indicate 2to the host device that the memory device has modified the operational state to a safe state (See Minamimoto [0037], disclosing when an error response threshold has been reached and indicating to the host the memory system has been shifted to a read-only mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the mode notification of Minamimoto as it allows the host avoid attempting to write data into the failing memory system and preventing data corruption (See Minamimoto, [0003]).

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of McCall et al (US2016/0284386 A1, hereinafter McCall).
Regarding claim 7, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Neither Kim nor Sohn discloses 2setting a field of a mode register to a value based at least in part on 3determining that the first count and the second count are different, wherein transmitting the 4indication comprises: 5transmitting the indication that is based at least in part on the value of the field 6of the mode register to the host device.  
However, However, 1However, McCall discloses setting a field of a mode register to a value based at least in part on 3determining that the first count and the second count are different, wherein transmitting the 4indication comprises:5 transmitting the indication that is based at least in part on the value of the field 6of the mode register to the host device (See McCall, [0017] disclosing the memory device recording data in a mode register and [0029] disclosing storing and comparing previous and current readings of sensor 124 and [0078] triggering a compensation flag to signal to the associated memory controller (host) in response to a change).
ItIt would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the mode notification of McCall as it would allow for the memory system to accurately compensate for detected change thereby improving system performance via adaptive management (See McCall, [0014], [0015]).R

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Chen et al (US 2005/0063315, hereinafter Chen).
Regarding claim 8, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Neither Kim nor Sohn discloses wherein transmitting the indication comprises: 2transmitting the indication to the host device in a data burst.  
1However, Chen discloses wherein transmitting the indication comprises: 2transmitting the indication to the host device in a data burst (See Chen, [0006], disclosing transmission of data to users through the use of data bursts).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the data burst transmission of Chen as it allows for the transfer of a large bandwidth data segment with a corresponding high data rate to advantageously improve throughput and delays experience by users (See Chen, [0006]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Gupta et al (US 2017/0060429, hereinafter Gupta).
Regarding claim 9, Kim in view of Sohn disclosed the method of claim 1 as described hereinabove. Neither Kim nor Sohn discloses wherein transmitting the indication comprises: 2transmitting the indication to the host device in a sideband transmission.  HhHowever, 1
However, Gupta discloses wherein transmitting the indication comprises: 2transmitting the indication to the host device in a sideband transmission (See Gupta, [0007], disclosing the use of a sideband channel for transmitting storage system management information separate from command/address bus used for the storage of data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the sideband storage system management information channel of Gupta as it allows for the communication of management information without interfering with command/address information traversing the data/command/address bus (See Gupta, [0006]).1

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Minamimoto (US 2016/0034211, hereinafter Minamimoto).
1Regarding claim 13, Kim in view of Sohn disclosed the apparatus of claim 12 as described hereinabove. Neither Kim nor Sohn discloses wherein the indication transmitted by the transmitter is configured to indicate that the state controller has entered a safe state.  
1However, Minamimoto discloses wherein the indication transmitted by the transmitter is configured to indicate that the state controller has entered a safe state (See Minamimoto [0037], disclosing when an error response threshold has been reached and indicating to the host the memory system has been shifted to a read-only mode).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim and Sohn with the mode notification of Minamimoto as it allows the host to avoid attempting to write data into failing memory system and preventing data corruption (See Minamimoto, [0003]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view Fujiwara et al (US 2018/0151227 A1, hereinafter Fujiwara).
1Regarding claim 17, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim does not further disclose wherein the indication transmitted by the 2transmitter comprises a row decoding status of the apparatus.  
1However, Fujiwara discloses wherein the indication transmitted by the 2transmitter comprises a row decoding status of the apparatus (See Fujiwara, [0060], disclosing providing a first logical value to indicate the failure to properly decode a row address).
Kim, Sohn, and Fujiwara are analogous art as they are each directed to improved memory systems. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim and Sohn with the address decoding notification of Fujiwara as it would increase the number of ways the memory system can determine and indicate different modes of failure (See Fujiwara, [0015] & [0060], disclosing the capability to detect and notify of failure in decoding row address and/or column addresses).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view McCall et al (US 2016/0284386 A1, hereinafter McCall)
Regarding claim 18, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Kim does not further disclose 2a mode register configured for storing operational indicators of the apparatus, 3wherein the mode register is configured for setting a value of a field based at least in part on 4determining the difference between the first count and the second count and to transmit the 5indication, and wherein the transmitter is configured for transmitting an indication of the 6value of the field.  
However, McCall further discloses a mode register configured for storing operational indicators of the apparatus, 3wherein the mode register is configured for setting a value of a field based at least in part on 4determining the difference between the first count and the second count and to transmit the 5indication, and wherein the transmitter is configured for transmitting an indication of the 6value of the field (See McCall, [0017] disclosing the memory device recording data in a mode register and [0029] disclosing storing and comparing previous and current readings of sensor 124 and [0078] triggering a compensation flag to signal to the associated memory controller (host) in response to a change in the mode register).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the counter based error detection system of Kim and Sohn with the mode notification of McCall as it would allow for the memory system to accurately compensate for detected change thereby improving system performance via adaptive management (See McCall, [0014], [0015]).1

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Chen et al (US 2005/0063315, hereinafter Chen).
Regarding claim 19, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Neither Kim nor Sohn discloses wherein the transmitter is configured to 2transmit the indication in a data burst.  
However, Chen discloses wherein transmitter is configured to transmit the indication in a data burst (See Chen, [0006], disclosing transmission of data to users through the use of data bursts).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the data burst transmission of Chen as it allows for the transfer of a large bandwidth data segment with a corresponding high data rate to advantageously improve throughput and delays experience by users (See Chen, [0006]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view of Gupta et al (US 2017/0060429, hereinafter Gupta).
1Regarding claim 20, Kim in view of Sohn disclosed the apparatus of claim 11 as described hereinabove. Neither Kim nor Sohn  discloses wherein the transmitter is configured to 2transmit the indication via one or more signal paths dedicated to status signaling between the 3apparatus and a host device. 1
However, Gupta discloses wherein the transmitter is configured to 2transmit the indication via one or more signal paths dedicated to status signaling between the 3apparatus and a host device (See Gupta, [0007], disclosing the use of a sideband channel for transmitting storage system management information separate from command/address bus used for the storage of data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the sideband storage system management information channel of Gupta as it allows for the communication of management information without interfering with command/address information traversing the data/command/address bus (See Gupta, [0006]).1

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US2009/0228747, hereinafter Kim) in view Sohn et al (US 2007/0022245 A1, hereinafter Sohn), further in view Kodera et al (US 2017/0060453 A1, hereinafter Kodera).
Regarding claim 23, Kim in view of Sohn disclosed the method of claim 22 as described hereinabove. Neither Kim nor Sohn discloses 2determining to access a second memory device based at least in part on 3determining the operating state of the memory device; and 4performing access operations on the second memory device based at least in 5part on determining to access the second memory device.  
1However, Kodera discloses determining to access a second memory device based at least in part on 3determining the operating state of the memory device; and 4performing access operations on the second memory device based at least in 5part on determining to access the second memory device (See Kodera, Fig. 22, [0153], [0154], disclosing reading from a first block and if an uncorrectable error is detected, reading from a second block).
It would have been It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the refresh counter based error detection system of Kim and Sohn with the additional memory of Kodera as having a second copy of data as backup will improve the operation reliability of the memory system in the case a first data copy in a first memory fails (See Kodera, [0031], [0032] backup copy improving system reliability).

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137